Spruancb, J.,
(dissenting):—This is an application by the Front and Union Street Railway Company for a commission to condemn certain lands situated in Brandywine Hundred for the extension of the line of the said Company.
The taking of private property for public use under the right of eminent domain, is the exercise of one of the highest powers of the State, and should not be allowed except upon a strict compliance with the requirements of the law.
*379If at the initial stage of the proceedings for this purpose it does not appear that the applicant has complied with the conditions imposed by the statutes, all action should at once be suspended.
Even if in such case there should be no ultimate deprivation of property, the issuing a commission alone is sure to be attended with inconvenience, expense and loss to the owners,
We ought not to leave it to any other tribunal to rectify our action in respect of any matter which we can intelligently determine at this stage.
For these reasons it appears to me that this is the proper time for us to enquire and determine whether the petitioner, upon the case now shown, has the right to have the lands in question condemned, and if this question is answered in the negative, the commission should not be issued.
This Company is by the act of Assembly given the power to extend its line from Front and Market streets to a point not exceeding six miles beyond the City line, and for this purpose to condemn lands.
But this power is subject to certain conditions and limitations, for example, the extended line can not be by any of the city streets occupied by the Wilmington City Railway Company without its consent, nor by any of the city streets without the consent of the City.
The petition sets forth, “That the Board of Directors has selected a point less than six miles beyond the easterly or northerly boundary limits of the said city, in or near the Ridge Road north of Naaman’s Creek in the Delaware and Pennsylvania State line to which it intends to build its line of railway, pursuant to the power and authority by the said act conferred upon the corporation petitioner, and it hath caused careful surveys of the proposed route for its said railway to be made, and said Board of Directors has selected the route for the said railway, and your petitioner is now about to construct said railway.”
The petition does not show, nor does it otherwise appear, by what route the extension is to run from Front and Market streets to the City line, nor whether it is by streets occupied by the *380Wilmington City Railway Company, and if so, whether the consent of that company has been obtained, nor whether the consent of the city has been obtained for the use of any of its streets for this purpose.
Indeed it appears from the discussion of counsel before us, that the petitioner has not as yet determined by what route it will proceed from the beginning point to the City line—and that it reserves that subject for future consideration. Before the railway can be extended beyond the City line, there must be a railway to the City line, if not constructed, at least located and determined upon by a route which is authorized by law.
How can there be an extension of a line the location of which has not yet been settled even in the minds of the directors of the petitioning company ?
What propriety is there in calling the thing now asked to be done in Brandywine Hundred, an extension of a thing which exists neither in fact nor in plan ?
If we order this commission, we make it possible for the petitioner to condemn land for the construction of a road in Brandywine Hundred not reaching the City line, but connected With the terminus or line of the road of some other company running into the city, thus dispensing with any further extension of the line of the petitioner.
This would be an evasion of the true intent and meaning of-the act which should not be allowed.
Eor these reasons I. am of the opinion that the prayer of the petitioner should be refused.
Commissioners appointed.